                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       WINSTON-SALEM DIVISION

                     CIVIL ACTION NO. 1:19-cv-553-LCB-JLW

CARHARTT, INC.,


                     Plaintiff,
                                             Honorable Loretta C. Biggs
                     v.

QUALITY SALES & LEASING, INC.
AND MARION D. MAY,

                     Defendants.

  STIPULATED MOTION FOR ORDER DISMISSING ACTION WITHOUT
PREJUDICE AND RETAINING JURISDICTION TO ENFORCE SETTLEMENT
                        AGREEMENT

       1. Whereas Plaintiff Carhartt, Inc. (hereafter, “Plaintiff”) filed a Complaint against

Defendants Quality Sales & Leasing, Inc. and Marion D. May (hereafter, “Defendants”)

on May 29, 2019 (Doc. 1).

       2. Whereas Defendants were personally served with the Summons and Complaint

on July 24, 2019 (Docs. 5 and 6).

       3. Whereas Defendants’ original deadline to answer the Complaint was August

14, 2019 and, on request of Defendants, the deadline was extended four times to October

2, 2019 in order for the parties to, among other things, discuss settlement.

       4. Whereas the parties have agreed to settle this case and have executed the

Stipulation of Dismissal Without Prejudice attached as Exhibit A.



                                             1



      Case 1:19-cv-00553-LCB-JLW Document 15 Filed 10/01/19 Page 1 of 3
       5. Whereas the parties both agree that this Court should retain jurisdiction over

the matter and the parties in order to enforce the terms of the parties’ settlement

agreement.

       Plaintiff respectfully moves, pursuant to Federal Rule of Civil Procedure 41, and

the attached Stipulation of the parties, for an Order:

       1. Dismissing this action without prejudice; and

       2. Expressly retaining jurisdiction over the matter and the parties for the purpose

of enforcing the terms of the parties’ settlement agreement.

       RESPECTFULLY SUBMITTED, this 1st day of October, 2019.


                                           WOMBLE BOND DICKINSON (US) LLP

                                           By: /s/ Jacob S. Wharton

                                           Hayden J. Silver, III (NC Bar No. 10037)
                                           WOMBLE BOND DICKINSON (US) LLP
                                           555 Fayetteville Street, Suite 1100
                                           Raleigh, NC 27601
                                           Tel: (919) 755-2188
                                           Email: Jay.Silver@wbd-us.com

                                           Jacob S. Wharton (NC Bar No. 37421)
                                           WOMBLE BOND DICKINSON (US) LLP
                                           1 West Fourth Street
                                           Winston-Salem, NC 27101
                                           Tel: (336) 747-6609
                                           Email: Jacob.Wharton@wbd-us.com

                                           Notices of Special Appearance
                                           Forthcoming for:

                                           Jenny T. Slocum
                                           Melissa Alcantara
                                           DICKINSON WRIGHT PLLC

                                              2



      Case 1:19-cv-00553-LCB-JLW Document 15 Filed 10/01/19 Page 2 of 3
                             1825 I Street, NW, Suite 900
                             Washington, DC 20006
                             Tel: (202) 457-0160
                             Email: JSlocum@dickinsonwright.com
                                    MAlcantara@dickinsonwright.com


                             John S. Artz
                             DICKINSON WRIGHT PLLC
                             350 S. Main Street, Suite 300
                             Ann Arbor, MI 48104
                             Tel: (734) 623-7075
                             Email: JSArtz@dickinsonwright.com

                             Counsel for Plaintiff Carhartt, Inc.




                                3



Case 1:19-cv-00553-LCB-JLW Document 15 Filed 10/01/19 Page 3 of 3
